Citation Nr: 0931390	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for vocational rehabilitation services under 
Chapter 31 of the United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to November 
1989 and from September 1992 to October 2005.  He also had 
periods of active duty for training from February 1990 to 
September 1992.

This matter is on appeal from a May 2006 decision by the 
Vocational Rehabilitation and Employment Division in the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board of Veterans' Appeals (Board) sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (2008).  
In December 2006, the Veteran perfected his appeal and 
requested a travel board hearing before a member of the 
Board.  There is no evidence in the claims folders that his 
request has been withdrawn.  Since the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity.  He and his representative 
should be notified of the hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




